
      
        FEDERAL COMMUNICATIONS COMMISSION
        47 CFR Part 73
        [MB Docket No. 11-100, RM-11632; DA 11-1034]
        Television Broadcasting Services; Eau Claire, WI
        
          AGENCY:
          Federal Communications Commission.
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          The Commission has before it a petition for rulemaking filed by Gray Television Licensee, LLC (“Gray”), the licensee of station WEAU-TV, channel 13, Eau Claire, Wisconsin, requesting the substitution of channel 38 for channel 13 at Eau Claire. The tower holding WEAU-TV's main antenna collapsed, destroying the station's transmission equipment, on March 22, 2011. Gray requests this channel substitution so that the station's reconstructed facility will resolve over-the air reception problems and improve the station's ability to provide service to viewers using hand-held and mobile devises in the future.
        
        
          DATES:
          Comments must be filed on or before July 5, 2011, and reply comments on or before July 15, 2011.
        
        
          ADDRESSES:
          Federal Communications Commission, Office of the Secretary, 445 12th Street, SW., Washington, DC 20554. In addition to filing comments with the FCC, interested parties should serve counsel for petitioner as follows: Joan Stewart, Esq., Wiley Rein, LLP, 1776 K Street, NW., Washington, DC 20006.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Joyce L. Bernstein, joyce.bernstein@fcc.gov, Media Bureau, (202) 418-1600.
        
      
      
        SUPPLEMENTARY INFORMATION:

        This is a synopsis of the Commission's Notice of Proposed Rule Making, MB Docket No. 11-100, adopted June 9, 2011, and released June 10, 2011. The full text of this document is available for public inspection and copying during normal business hours in the FCC's Reference Information Center at Portals II, CY-A257, 445 12th Street, SW., Washington, DC, 20554. This document will also be available via ECFS (http://www.fcc.gov/cgb/ecfs/). (Documents will be available electronically in ASCII, Word 97, and/or Adobe Acrobat.) This document may be purchased from the Commission's duplicating contractor, Best Copy and Printing, Inc., 445 12th Street, SW., Room CY-B402, Washington, DC 20554, telephone 1-800-478-3160 or via e-mail http://www.BCPIWEB.com. To request this document in accessible formats (computer diskettes, large print, audio recording, and braille), send an e-mail to fcc504@fcc.gov or call the Commission's Consumer and Governmental Affairs Bureau at (202) 418-0530 (voice), (202) 418-0432 (TTY). This document does not contain proposed information collection requirements subject to the Paperwork Reduction Act of 1995, Public Law 104-13. In addition, therefore, it does not contain any proposed information collection burden “for small business concerns with fewer than 25 employees,” pursuant to the Small Business Paperwork Relief Act of 2002, Public Law 107-198, see 44 U.S.C. 3506(c)(4).

        Provisions of the Regulatory Flexibility Act of 1980 do not apply to this proceeding. Members of the public should note that from the time a Notice of Proposed Rule Making is issued until the matter is no longer subject to Commission consideration or court review, all ex parte contacts (other than ex parte presentations exempt under 47 CFR 1.1204(a)) are prohibited in Commission proceedings, such as this one, which involve channel allotments. See 47 CFR 1.1208 for rules governing restricted proceedings.
        For information regarding proper filing procedures for comments, see 47 CFR 1.415 and 1.420.
        
          List of Subjects in 47 CFR Part 73
          Television, Television broadcasting.
        
        
          Federal Communications Commission.
          Barbara A. Kreisman,
          Chief, Video Division, Media Bureau.
        
        Proposed Rules
        For the reasons discussed in the preamble, the Federal Communications Commission proposes to amend 47 CFR part 73 as follows:
        
          PART 73—RADIO BROADCAST SERVICES
          1. The authority citation for part 73 continues to read as follows:
          
            Authority: 
            47 U.S.C. 154, 303, 334, 336, and 339.
          
          
            § 73.622(i) 
            [Amended]
            2. Section 73.622(i), the Post-Transition Table of DTV Allotments under Wisconsin is amended by removing channel 13 and adding channel 38 at Eau Claire.
            
          
        
      
      [FR Doc. 2011-15286 Filed 6-17-11; 8:45 am]
      BILLING CODE 6712-01-P
    
  